DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2016/0027571).

As for claims 1-20, Zhang discloses the invention as claimed, including:

1. A transformer structure, comprising: 
a first coil having one or more turns; and a second coil having one or more turns, wherein a turn of the one or more turns of the first coil overlaps a turn of the one or more turns of the second coil in a lateral direction substantially along the turn of the first coil and in a vertical direction substantially along the turn of the first coil [paragraphs 0012, 0059; abstract; Figs 1A, 1B, 7A, 7B, 12A, 12B, 17A, 17B, 18; claims 1-3 of Zhang].  
2. The transformer structure of claim 1, wherein the transformer structure is integrated in a semiconductor device [paragraph 0055].  
3. The transformer structure of claim 1, wherein the turn of the first coil overlaps the turn of the second coil in the lateral direction and in the vertical direction along more than a quarter of the turn of the first coil [paragraphs 0012, 0059; abstract; Figs 1A, 1B, 7A, 7B, 12A, 12B, 17A, 17B, 18; claims 1-3 of Zhang].  
4. The transformer structure of claim 1, wherein the first coil is a primary coil of the transformer structure and the second coil is a secondary coil of the transformer structure [abstract; paragraphs 0012-0014].  
5. The transformer structure of claim 1, wherein the first coil is a secondary coil of the transformer structure and the second coil is a primary coil of the transformer structure [abstract; paragraphs 0012-0014 and as cited in claim 1 – wherein the primary or secondary coils are designated either way in the cited portions and configurations].  
6. The transformer structure of claim 1, wherein a first portion of the turn of the first coil is formed from a first metal layer of a metal stack and a second portion of the turn of the first coil is formed from a second metal layer of the metal stack, the first portion of the turn of the first coil being connected to the second portion of the turn of the first coil substantially along the turn of the first coil [paragraphs 0012, 0059; abstract; Figs 1A, 1B, 7A, 7B, 12A, 12B, 17A, 17B, 18; claims 1-3 of Zhang].  
7. The transformer structure of claim 6, wherein the first portion of the turn of the first coil overlaps the turn of the second coil in the lateral direction and the second portion of the turn of the first coil overlaps the turn of the second coil in the vertical direction [paragraphs 0012, 0059; abstract; Figs 1A, 1B, 7A, 7B, 12A, 12B, 17A, 17B, 18; claims 1-3 of Zhang].  
8. The transformer structure of claim 6, wherein the second coil is formed from the first metal layer [paragraphs 0012, 0059; abstract; Figs 1A, 1B, 7A, 7B, 12A, 12B, 17A, 17B, 18; claims 1-3 of Zhang].  
9. The transformer structure of claim 6, wherein the first metal layer is connected to the second metal layer substantially along the turn of the first coil through a via structure between the first metal layer and the second metal layer [see as cited in claim 1, as well as paragraphs 0013, 0053, 0061, 0071, 0081 showing interconnects].  
10. A method, comprising: 
forming [paragraphs 0054, 0055, 0066, 0068 – which disclose a fabrication process]  a first coil having at least one turn [see as cited in claim 1]; and 
forming a second coil having at least one turn, wherein a first portion of a turn of the first coil is formed to overlap a turn of the second coil in a first direction substantially along the first portion of the turn of the first coil, and wherein a second portion of the turn of the first coil is formed to overlap the turn of the second coil in a second direction substantially along the second portion of the turn of the first coil, wherein the second direction is perpendicular to the first direction [see as cited in claim 1 – wherein a second direction perpendicular of the coils is disclosed].  
11. The method of claim 10, wherein the first coil and the second coil are integrated in a semiconductor device [paragraph 0055].  
12. The method of claim 10, wherein the first portion of the turn of the first coil is formed to overlap the turn of the second coil in the first direction along at least a quarter of the turn of the first coil and the second portion of the turn of the first coil is formed to overlap the turn of the second coil in the second direction along the at least the quarter of the turn of the first coil [see as cited in claim 1].  
13. The method of claim 10, wherein the first coil is a primary coil of a transformer structure and the second coil is a secondary coil of the transformer structure [see as cited in claims 1, 4, and 5].  
14. The method of claim 10, wherein the first coil is a secondary coil of a transformer structure and the second coil is a primary coil of the transformer structure [see as cited in claims 1, 4, and 5].  
15. The method of claim 10, wherein the first portion of the turn of the first coil is formed from a first metal layer of a metal stack and the second portion of the turn of the first coil is formed from a second metal layer of the metal stack, the first portion of the turn of the first coil being connected to the second portion of the turn of the first coil substantially along the turn of the first coil [see as cited in claim 1].  
16. The method of claim 15, wherein the second coil is formed from the first metal layer [see as cited in claim 1].  
17. A semiconductor device comprising: 
a transformer structure, including: 
a first coil having one or more turns; and a second coil having one or more turns, wherein a turn of the one or more turns of the first coil overlaps a turn of the one or more turns of the second coil in a lateral direction and in a vertical direction substantially along the turn of the first coil [see as cited in claim 1].  
18. The semiconductor device of claim 17, wherein the turn of the first coil overlaps the turn of the second coil in the lateral direction and in the vertical direction along at least a quarter of the turn of the first coil [see as cited in claim 1].  
19. The semiconductor device of claim 17, wherein the first coil is a primary coil of the transformer structure and the second coil is a secondary coil of the transformer structure [see as cited in claims 1, 4, and 5].  
20. The semiconductor device of claim 17, wherein a first portion of the turn of the first coil is formed from a first metal layer of a metal stack, a second portion of the turn of the first coil is formed from a second metal layer of the metal stack, and the second coil is formed from the first metal layer substantially along the turn of the first coil [see as cited in claim 1].
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 15, 2022